 1                                                                  Hon. Christopher M. Alston
                                                                                      Chapter 7
 2                                                                  Hearing Date: June 18, 2021
                                                                        Hearing Time: 9:30 a.m.
 3
                                                                      Hearing Site: Telephonic
 4                                                                 Response Date: June 11, 2021

 5

 6
                            UNITED STATES BANKRUPTCY COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9 IN RE:

10                                                    Chapter 7
11       SAMIA EL-MOSLIMANY,                          No. 18-14820-CMA
12
                                                     CREDITOR HAYAT SINDI’S OBJECTION
13                                                   TO TRUSTEE’S MOTION TO APPROVE
                                 Debtor.             COMPROMISE AND SETTLEMENT OF
14                                                   ADVERSARY PROCEEDING 19-2-0116
                                                     CAPTIONED AS BROWN V. AL-YOUSEF
15

16

17

18          COMES NOW creditor Hayat Sindi (“Creditor” or “Dr. Sindi”), by and through

19   undersigned counsel, and hereby objects to: 1) Trustee’s Motion to Approve Compromise and

20   Settlement of Adversary Proceeding 19-0116 Captioned as Brown v. Al-Yousef filed by
21   Ronald G. Brown, the Chapter 7 Trustee in Case No. 18-14820-CMA (the “Brown Motion”);
22
     and 2) Trustee’s Motion for an Order Approving Compromise of Claim filed by Nancy L.
23
     James, the Chapter 7 Trustee in Case No. 20-13149-CMA (the “James Motion” and together
24
     with the Brown Motion, the “Motions”).
25

26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                         Law Offices of Anthony S.
                                                                                Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 1
27                                                                             2208 NW Market St., # 502
                                                                                  Seattle, WA 98107
                                                                          206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA      Doc 174     Filed 06/11/21    Ent. 06/11/21 15:12:15           Pg. 1 of 13
 1     I.   STATEMENT OF FACTS

 2          The issues currently before the Court are grounded in a campaign of abuse that was
 3
     launched against Dr. Sindi by Samia El-Moslimany (“Samia”) and her mother, Ann El-
 4
     Moslimany (“Ann” and together with Samia, the “El-Moslimanys”). Simply put, the El-
 5
     Moslimanys came to believe that Dr. Sindi had an affair with Samia’s husband, and responded
 6
     with a vendetta intended to destroy Dr. Sindi personally and professionally. This reign of terror
 7

 8   featured false, defamatory, and malicious attacks on Dr. Sindi’s academic credentials,

 9   professional qualifications, and even her age. See generally Wisen Declaration, Exh. A (First
10   Circuit Opinion).
11
            On January 25, 2013, Dr. Sindi sued the El-Moslimanys in Massachusetts, and the case
12
     went to trial over three years later, on July 11, 2016. Id. at 4. “In the course of its jury
13
     instructions, the court encouraged the jurors to consult a nine-page document (referred to as a
14

15   "chalk"), which listed approximately 132 allegedly defamatory statements attributed to Samia

16   and/or Ann.” Id. at 4-5. “The jury returned a general verdict in Dr. Sindi’s favor on all but

17   one of the submitted claims.” Id. at 5. “It found Samia liable for intentional infliction of
18
     emotional distress; absolved Ann of that charge; and found both Samia and Ann liable for
19
     defamation, tortious interference with contract, and tortious interference with advantageous
20
     relations. The jury awarded damages totaling $3,500,000.” Id. The district court
21
     subsequently granted Dr. Sindi’s motion for a permanent injunction, and “enjoined the El-
22

23   Moslimanys from publishing ‘orally, in writing, through direct electronic communications, or

24   by directing others to websites or blogs reprinting’ six statements that the district court

25   concluded were defamatory.” Id. at 5-6. The district court also somewhat reduced the damages
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                 Law Offices of Anthony S.
                                                                                        Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 2
27                                                                                     2208 NW Market St., # 502
                                                                                          Seattle, WA 98107
                                                                                  206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA         Doc 174      Filed 06/11/21      Ent. 06/11/21 15:12:15             Pg. 2 of 13
 1   that had been awarded by the jury. Id. at 6.

 2          The El-Moslimanys appealed to the First Circuit Court of Appeals. The First Circuit
 3
     affirmed the jury's findings of liability on most of Dr. Sindi’s tort claims, including the
 4
     defamation claim, and affirmed the corresponding money judgments. Id. at 63. However, the
 5
     tortious interference with advantageous relations claim was reversed, and the injunction was
 6
     vacated. Id.
 7

 8          The record is replete with evidence that the El-Moslimanys acted with malice toward

 9   Dr. Sindi, an approach that has not changed in these bankruptcy proceedings. The First Circuit
10   explained that Samia El-Moslimany had conducted a “more than four-year long war of
11
     vituperation … against Dr. Sindi,” id. at 29, and the record is otherwise filled with proof of the
12
     El-Moslimanys willful intent to harm Dr. Sindi. As the First Circuit observed, “the jury could
13
     supportably have concluded that Samia …. displayed a strain of deliberate malevolence that
14

15   easily qualified as extreme and outrageous conduct.” Id. at 28-29 (emphasis added). It also

16   concluded that “the record supports the jury’s determination that Dr. Sindi’s emotional distress

17   was the foreseeable result of Samia’s years-long pattern of vilification…” Id. at 32.
18
            On February 27, 2017, while the appeal was pending, Dr. Sindi recorded a Notice of
19
     Judgment Lien Against Homestead Property. Wisen Decl., Exh. B. Then, after the First
20
     Circuit issued its ruling on July 11, 2018, the district court entered its Second Amended Final
21
     Judgment. Wisen Decl., Exh. C. Dr. Sindi subsequently registered the Second Amended Final
22

23   Judgment in King County Superior Court, and on September 25, 2018, recorded the resulting

24   Foreign Judgment in the King County Real Property Records under Assessor’s Number

25   20180925000965. Wisen Decl., Exh. D.
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                Law Offices of Anthony S.
                                                                                       Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 3
27                                                                                    2208 NW Market St., # 502
                                                                                         Seattle, WA 98107
                                                                                 206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA         Doc 174     Filed 06/11/21      Ent. 06/11/21 15:12:15             Pg. 3 of 13
 1          On December 20, 2018, Samia El-Moslimany filed for bankruptcy, which is pending

 2   under Case No. 18-14820-CMA. The judgment in favor of Dr. Sindi is scheduled in the
 3
     amount of $1,548,500.00. Based on the willful and malicious conduct summarized above, Dr.
 4
     Sindi filed a non-discharge complaint against Samia El-Moslimany, which is pending under
 5
     Adv. Proc. No. 19-01034. The Court denied Dr. Sindi’s motion for summary judgment, and
 6
     the adversary case is set for trial on August 10-12.
 7

 8          On December 20, 2020, Ann El-Moslimany filed for bankruptcy, which is pending

 9   under Case No. 20-13149-CMA. Ann El-Moslimany subsequently passed away. Dr. Sindi has
10   filed a Proof of Claim in Ann El-Moslimany’s bankruptcy in the amount of $354,575.72.
11
     Based on the willful and malicious conduct described above, Dr. Sindi filed a non-discharge
12
     complaint against Ann El-Moslimany and her estate. No answer has been filed.
13
            The most significant asset identified by Ann and Samia El-Moslimany in their
14

15   bankruptcy schedules is a jointly-owned residence in Burien, Washington (the “Property”),

16   which has an estimated market value of $1.3 Million (or perhaps significantly more, as

17   discussed infra). See Wisen Decl., Exh. E (Declaration of Rik Jones, ¶ 5). There is a first
18
     position deed of trust in favor of Washington Federal with a balance due of approximately
19
     $410,000. See Wisen Decl., Exh. F (Notice of Hearing on Trustee’s Motion to: 1) Approve
20
     Compromise and Settlement; 2) Authorizing Listing of Property for Sale; 3) to Employ Realtor;
21
     or Alternatively, 4) to Compel Turnover of Property of the Estate (“Trustee’s Motion to List
22

23   Property”)). Samia and Ann El-Moslimany also each claim a homestead exemption of

24   $125,000 against the property. Id.

25          Samia and Ann El-Moslimany also scheduled a deed of trust in favor of an individual
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                              Law Offices of Anthony S.
                                                                                     Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 4
27                                                                                  2208 NW Market St., # 502
                                                                                       Seattle, WA 98107
                                                                               206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA        Doc 174      Filed 06/11/21    Ent. 06/11/21 15:12:15             Pg. 4 of 13
 1   named Aziza Al-Youssef; however, this lien (scheduled by Samia El-Moslimany in the amount

 2   of $500,000)1 is believed to be fraudulent and invalid, as described in the pleadings of record in
 3
     the Al-Yousef Adversary. See Adv. Pro. No. 19-01116-CMA, Dkt. No. 1 (Complaint).
 4
              If the Al-Youssef lien is avoided, Dr. Sindi, who is far and away the most significant
 5
     creditor of both estates,2 would recover the lion’s share of the proceeds of a sale of the Property
 6
     after closing costs, administrative expenses, and legal fees incurred by the trustees. Critically,
 7

 8   even setting aside the Al-Youssef lien, the Trustees recently concluded that there was equity in

 9   the Property. See, e.g., Wisen Decl., Exh. F (Trustee’s Motion to List Property, Pg. 3) (“after
10   payment of the costs of sale and the secured debt, setting aside the funds for the disputed debt
11
     and the two homestead exemptions, there will remain between $78,000 and $90,000 in
12
     proceeds to which the Sindi lien can attach”).
13
              In order to unlock this value, the Trustees and Dr. Sindi agreed to enter into an
14

15   “Agreement to Market Real Property,” made effective April 30, 2021 (the “Property

16   Agreement”). Wisen Decl., Exh. G. The Property Agreement was made subject to Court

17   approval, and the Trustees accordingly filed companion motions on April 9, 2021 seeking
18
     approval of the Property Agreement with Dr. Sindi, and other relief intended to result in a sale
19
     of the Property. See, e.g., Wisen Decl., Exh. F (Trustee’s Motion to List Property; Case 20-
20
     13149-CMA Dkt. Nos. 43-48; Case 18-14820-CMA Dkt. Nos. 148-151. The Property
21
     Agreement provided, among other things, that the Trustees “shall employ a real estate agent to
22

23
     1
       See Samia El-Moslimany’s Schedule D (Dkt. No. 10, pg. 13). The Trustees pleadings note that Ann El-
24   Moslimany scheduled the amount as $547,537, but that the Trustees believe that the balance owed is
     approximately $446,000. See James Motion, pg. 1-2.
     2
25     See, e.g., James Motion at 3 (indicating Dr. Sindi is the “only significant creditor” in the case, and “will receive
     over 98% of the funds disbursed.”).
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                               Law Offices of Anthony S.
                                                                                                      Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 5
27                                                                                                   2208 NW Market St., # 502
                                                                                                        Seattle, WA 98107
                                                                                                206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA              Doc 174        Filed 06/11/21         Ent. 06/11/21 15:12:15                 Pg. 5 of 13
 1   market the Property” (¶ 3) (emphasis added), and described the anticipated allocation of sale

 2   proceeds. Id. at ¶ 4. The Property Agreement further provides that each party “agrees to take
 3
     any and all action necessary where appropriate to execute and discharge its responsibilities and
 4
     obligations created pursuant to … this Agreement.” Id. at ¶ 14.
 5
            Despite the existence of the Property Agreement with Dr. Sindi, the Trustees
 6
     subsequently entered into a settlement with Samia El-Moslimany (on her own behalf, and as
 7

 8   personal representative of Ann El-Moslimany’s probate estate) and Aziza Alyousef that is the

 9   subject of the instant Motions. The two settlements cannot be reconciled, and so the Trustees
10   are effectively asking the Court to allow them to undo their agreement with Dr. Sindi in order
11
     to pursue an option which they claim is more favorable to the estates.
12
                           II.     LEGAL AUTHORITY AND ARGUMENT
13
            The Trustee’s proposed settlement with Ms. El-Moslimany should be denied under
14

15   A&C Properties, 784 F.2d 1377 (9th Cir. 1986), cited in the Trustees’ Motion at Pg. 5. As a

16   threshold matter, A&C counsels that “there must be more than a mere good faith negotiation of

17   a settlement by the trustee in order for the bankruptcy court to affirm a compromise agreement.
18
     The court must also find that the compromise is fair and equitable.” Id. at 1381 (citing
19
     Citibank, N.A. v. Baer, 651 F.2d 1341, 1345-46 (10th Cir. 1980). Moreover, “[t]he trustee, as
20
     the party proposing the compromise, has the burden of persuading the bankruptcy court that the
21
     compromise is fair and equitable and should be approved.” Id. (citing In re Hallet, 33 Bankr.
22

23   564, 565-66 (Bankr. D. Me. 1983). Here, the Trustees have not met their burden to show that

24   the proposed settlement is “fair and equitable.” To the contrary, it appears that the only real

25   value to settlement with Ms. El-Moslimany and Ms. Alyousef is that it would be more
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                               Law Offices of Anthony S.
                                                                                      Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 6
27                                                                                   2208 NW Market St., # 502
                                                                                        Seattle, WA 98107
                                                                                206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA           Doc 174   Filed 06/11/21     Ent. 06/11/21 15:12:15             Pg. 6 of 13
 1   expedient. It would not, however, be a fair and equitable result in light of the fact that there is a

 2   better option: approval of the earlier settlement with Dr. Sindi, a path that is likely to result in a
 3
     far better recovery for the creditors. 3
 4
              As discussed in the Trustee’s Motions, the Court is to evaluate four factors in
 5
     determining wither to approve a compromise or settlement. See also id. Here, only one of the
 6
     factors likely weighs in favor or approving the settlement, while the other three weigh strongly
 7

 8   against approval.

 9            A. Probability of Success in Litigation.
10            The pleadings filed by Trustee Brown in the Alyousef Adversary lay out the fraudulent
11
     nature of the Alyousef lien in exquisite detail. See e.g. Dkt. No. 1 (Complaint). Dr. Sindi has
12
     also separately objected to the alleged Al-Yousef lien. See Dkt. No. 17 (Case No. 18-14820-
13
     CMA); Dkt. No. 34 (Case No. 20-13149-CMA). Critically, Trustee Brown acknowledges that
14

15   he has a “75% chance of proving that the transfers to Al-Yousef were actually and/or

16   constructively fraudulent.” Brown Motion, pg. 5; Brown Decl., ¶ 14. Accordingly, the

17   Trustees have a strong probability of success in the Al-Yousef adversary, and this factor
18
     weights against approving the settlement.
19
              B. Difficulties to be Encountered in the Matter of Collection.
20
              The Trustees acknowledge that “there is substantial equity in the Property” and
21
     therefore “does not believe there would be much difficulty collecting on the judgment.” Id.
22

23

24
     3
25    Dr. Sindi also objects to the Motion to the extent that the source of the $300,000 is not disclosed prior to the
     hearing.
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                              Law Offices of Anthony S.
                                                                                                     Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 7
27                                                                                                  2208 NW Market St., # 502
                                                                                                       Seattle, WA 98107
                                                                                               206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA             Doc 174        Filed 06/11/21         Ent. 06/11/21 15:12:15                 Pg. 7 of 13
 1   (emphasis added). Again, because there would not “be much difficulty collecting on the

 2   judgment,” this factor cuts against the proposed settlement.
 3
            The Brown Motion goes on to suggest that there might be “difficulties in getting the
 4
     Debtor and her family to leave the Property and the assistance of the U.S. Marshal might be
 5
     required.” Id. In essence, the Trustees suggest that Ms. El-Moslimany might refuse to follow
 6
     this Court’s orders regarding the disposition of the Property. Dr. Sindi would like to give Ms.
 7

 8   El-Moslimany the benefit of the doubt on this score. And even if the Trustees are correct, Ms.

 9   El-Moslimany should not be rewarded for implicit or explicit threats that she might not
10   peaceably depart the Property if and when required to do so. The argument is a red herring.
11
            Finally, the suggestion that “the holder of the first mortgage … could commence
12
     foreclosure proceedings at any time” rings hollow in light of the fact that no foreclosure
13
     proceedings have actually begun. This means that the Trustees would have many months – in
14

15   perhaps the hottest real estate market in history – to market and sell an extraordinarily desirable

16   residential property. There seems little doubt that a sale transaction would close – with payoff

17   to the first position lender – long before foreclosure would become a legitimate concern.
18
            C. Complexity of Litigation and Expense, Inconvenience and Delay.
19
            This is the only factor that arguably supports the Trustee’s position, and even it is a
20
     close call. For starters, the Trustees start by listing a number of litigation tasks that would be
21
     required to take any case to trial, such as marshalling evidence and taking depositions. Brown
22

23   Motion, pg. 6. Other than the existence of information in Saudi Arabia and the possible need

24   for a translator, there is nothing that appears to be remarkably complex, expensive, or

25   inconvenient about the case. This is bolstered by the Trustees’ $125,000 estimate for additional
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                 Law Offices of Anthony S.
                                                                                        Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 8
27                                                                                     2208 NW Market St., # 502
                                                                                          Seattle, WA 98107
                                                                                  206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA         Doc 174      Filed 06/11/21     Ent. 06/11/21 15:12:15              Pg. 8 of 13
 1   fees to take the case to trial. While certainly not an insignificant amount, it is hardly

 2   inordinately expensive. The Trustees also observe that the Debtor might appeal an adverse
 3
     ruling. Id. But so might any debtor. In sum, the fact that it will cost money to obtain a
 4
     judgment in the Al-Youssef adversary is an unremarkable reality that exists in any lawsuit, and
 5
     does not weigh strongly in favor of settlement.
 6
            D. Best Interest of Creditors.
 7

 8          As an initial matter, Dr. Sindi is the most significant creditor of both estates, holding an

 9   overwhelming percentage of the value of the creditor claims. As such, the rule that “creditors’
10   objections to a compromise must be afforded due deference …,” A&C at 1382, carries special
11
     weight here. Dr. Sindi is effectively the creditor.
12
            The proposed resolution is respectfully not in her best interests, or those of the few
13
     other creditors. Indeed, the settlement would have significant deleterious effects on Dr. Sindi,
14

15   with very little upside. Although the Motions do not state a specific dollar amount that would

16   flow to Dr. Sindi after payment of the Trustee’s costs, fees, and legal expenses, she understands

17   that her net from the $300,000 payment by Ms. El-Moslimany would be in the range of $110-
18
     $120,000. The Trustees would then dismiss the existing adversary action, and effectively
19
     depart from the scene as it concerns the various issues around the Al-Yousef lien.
20
            But that would not be the end of things: Dr. Sindi is not a party to the Al-Yousef
21
     adversary, and her rights to pursue her own lien avoidance arguments would not (and could
22

23   not) be prejudiced by the Trustees’ settlement with Ms. El-Moslimany and Ms. Alyousef. See

24   A&C at 1384 (“the bankruptcy court is obligated to preserve the rights of the creditors”);

25   Brown Motion, pg. 4 (“Trustee Brown does not believe [Dr. Sindi] is prejudiced by the settling
26   HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                 Law Offices of Anthony S.
                                                                                        Wisen, PLLC
     COMPROMISE AND SETTLEMENT - 9
27                                                                                     2208 NW Market St., # 502
                                                                                          Seattle, WA 98107
                                                                                  206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA         Doc 174      Filed 06/11/21     Ent. 06/11/21 15:12:15              Pg. 9 of 13
 1    of an Adversary Proceeding to which she is not a party.” What this really means is that Dr.

 2    Sindi would be forced to recreate the work done by Trustee Brown to date in the Al-Yousef
 3
      adversary, work which he estimates has already cost “approximately $100,000.” Brown
 4
      Motion pg. 6; Brown Decl., ¶ 17. The bottom line is that Dr. Sindi’s $110-$120,000 would be
 5
      largely consumed getting to the same point where Trustee Brown is currently. It is a gross
 6
      understatement to say that this would be a massive waste of resources, one that can be avoided
 7

 8    if the current adversary action is brought to its natural end by Trustee Brown.

 9               The Trustees also fail to address how and why the settlement with Ms. El-Moslimany
10    and Ms. Al-Yousef is preferable to the earlier settlement they reached with Dr. Sindi. In fact,
11
      the earlier resolution is objectively better.
12
                 This is largely due to the current red-hot market for residential property in the Seattle
13
      area. The Jones Declaration submitted by the trustees indicated a Property value of $1,300,000
14

15    (or more) as of April 9, 2021. Wisen Decl., Exh. E, ¶ 5. At this value, the amount likely to

16    come to the estates following a sale – after paying the first-position mortgage, setting aside

17    homestead payments, and reserving $446,000 attributable to the Al-Yousef lien – was $78-
18
      90,000. See Wisen Decl., Exh. F (Trustee’s Motion to List Property, Pg. 3). This amount
19
      would allow the Trustees to make a significant payment toward their incurred expenses –
20
      including legal fees – and would also leave open the possibility for a large additional payment
21
      from the eventual resolution of the Al-Yousef action. Indeed, using the Trustees 75%
22

23    “likelihood of success” assumption, the expected value of the Al-Yousef claim is $240,750. 4

24

25    4
          $446,000 less $125,000 equals $321,000. 75% of $321,000 is $240,750.
26    HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                   Law Offices of Anthony S.
                                                                                           Wisen, PLLC
      COMPROMISE AND SETTLEMENT - 10
27                                                                                        2208 NW Market St., # 502
                                                                                             Seattle, WA 98107
                                                                                     206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA             Doc 174       Filed 06/11/21       Ent. 06/11/21 15:12:15        Pg. 10 of 13
 1    Combined with the $78,000 - $90,000 expected by the Trustees in the near term from a sale of

 2    the Property, the Trustee’s own evidence shows that the value of the plan proposed in the
 3
      Trustee’s Motion to List Property is higher than $300,000.
 4
                 Critically, the value provided by Mr. Jones in early April is also badly outdated.
 5
      Recognizing their imperfect nature, as of June 9, 2021, the value of the Property was
 6
      $1,741,295 according to Zillow (Wisen Decl., Exh. H) or $1,455,762 according to Redfin
 7

 8    (Wisen Decl., Exh. I). This does not appear to be pie-in-the-sky, as the Zillow estimate

 9    indicates that the “30 day change” in the value of the Property was a whopping $231,275.
10    Indeed, there could be well more than $300,000 in proceeds available from a sale of the
11
      Property even if the Al-Youssef lien eventually has to be paid in full. A hypothetical example
12
      based on Zillow’s estimate is as follows:
13
                                   Property Value:                    $1,741,295
14                                 Washington Federal:                -$410,000
15                                 Homesteads:                        -$250,000
                                   Al-Yousef Holdback                 -$446,000
16                                 Cost of Sale                       -$174,129

17                                 Net:                               $461,166

18               In sum, if either of these recent estimates are remotely accurate, accepting $300,000 is

19    simply unjustifiable. Indeed, if Zillow’s current figures are taken at their face, the value of a
20    resolution involving a sale of the Property exceeds $700,000. 5 At Redfin’s lower estimate, the
21
      likely recovery is still over $500,000. Given the white-hot real estate market, the number could
22
      even be higher. At the very least the Property should be exposed to market in order to find
23
      out.
24

25    5
          $461,166 net proceeds from the sale, plus the $240,750 value of the Al-Yousef claim. See fn. 4.
26    HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                             Law Offices of Anthony S.
                                                                                                     Wisen, PLLC
      COMPROMISE AND SETTLEMENT - 11
27                                                                                                  2208 NW Market St., # 502
                                                                                                       Seattle, WA 98107
                                                                                               206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA               Doc 174       Filed 06/11/21        Ent. 06/11/21 15:12:15               Pg. 11 of 13
 1            In light of the forgoing, the resolution that is in the best interests of the creditors –

 2    including Dr. Sindi – is for the Court to deny the instant Motion, and to grant the Trustee’s
 3
      Motion to List Property.
 4
      III.    CONCLUSION
 5
              Dr. Sindi recognizes the difficulties faced by the Trustees in this case, given the
 6
      intransigent approach of Ms. El-Moslimany. Her approach is unfortunately no surprise, given
 7

 8    her misplaced loathing of Dr. Sindi. But as the predominant creditor, Dr. Sindi asks that her

 9    voice be given equal (if not greater) weight than Ms. El-Moslimany, who is plainly determined
10    to try to ensure that Dr. Sindi recover nothing (or as little as possible).
11
              More importantly, settling with Ms. El-Moslimany is an objectively bad result for the
12
      creditors. In contrast, granting the Trustee’s Motion to List Property is likely to generate well
13
      more than $300,000 for the estates, in the short term, and without even taking the Al-Yousef
14

15    adversary into account.

16

17            DATED this 11th day of June, 2021.

18                                                    Law Offices of Anthony S. Wisen, PLLC
19                                                    Attorneys for Hayat Sindi

20                                                    By      /s/ Anthony S. Wisen
                                                              Anthony S. Wisen, WSBA #39656
21                                                            2208 NW Market St., #502
                                                              Seattle, WA 98107
22                                                            Tel: (206) 418-8720
23                                                            Email: tony@wisenlaw.com

24

25

26    HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                                   Law Offices of Anthony S.
                                                                                           Wisen, PLLC
      COMPROMISE AND SETTLEMENT - 12
27                                                                                        2208 NW Market St., # 502
                                                                                             Seattle, WA 98107
                                                                                     206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA           Doc 174     Filed 06/11/21      Ent. 06/11/21 15:12:15             Pg. 12 of 13
 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on June 11, 2021, I caused the foregoing to be electronically filed
 3
      with the Clerk of the Court using the CM/ECF system which will send notification of such
 4
      filing to those attorneys of record registered on the CM/ECF system.
 5

 6           DATED this 11th day of June, 2021
 7
                                                   /s/ Anthony S. Wisen
 8
                                                   Anthony S. Wisen, WSBA #39656
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26    HAYAT SINDI’S OBJECTION TO MOTIONS TO APPROVE                               Law Offices of Anthony S.
                                                                                       Wisen, PLLC
      COMPROMISE AND SETTLEMENT - 13
27                                                                                    2208 NW Market St., # 502
                                                                                         Seattle, WA 98107
                                                                                 206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA        Doc 174     Filed 06/11/21      Ent. 06/11/21 15:12:15            Pg. 13 of 13
